PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/529,940
Filing Date: 2 Aug 2019
Appellant(s): Roche et al.



__________________
Mark R. Bilak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.


 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Issue 1. Whether claims 1-2, 7, 11-13, and 17 were properly rejected under 35 U.S.C. $103 as being unpatentable over the patent granted to Wellnitz et al. (US Patent No. 5,581,432, hereinafter “the Wellnitz reference’);

Issue 2. Whether claims 3, 5, and 6 were properly rejected under 35 U.S.C. §103 as being unpatentable over the Wellnitz reference in view of the patent publication of Kume et al. (US Patent Pub. No. 2011/0248702, hereinafter “the Kume reference’);

Issue 3. Whether claim 4 was properly rejected under 35 U.S.C. §103 as being unpatentable over the Wellnitz reference in view of the patent granted to Kelsey et al. (US Patent No. 5,243,274, hereinafter “the Kelsey reference”);

Issue 4. Whether claims 8-10 and 18 were properly rejected under 35 U.S.C. §103 as being unpatentable over the Wellnitz reference in view of the patent granted to Gaggl et al. (US Patent No. 7,295,021, hereinafter “the Gaggl reference’); and

Issue 5. Whether claims 15, 16, and 20 were properly rejected under 35 U.S.C. §103 as being unpatentable over the Wellnitz reference in view of the patent publication of Nakamura et al. (US Patent Pub. No. 2018/0063918, hereinafter “the Nakamura reference’).

(2) Response to Argument
B. §103 REJECTION OF CLAIMS 1-2, 7, 11-13, AND 17: INDEPENDENT CLAIM 1.
<Appellant: Independent claim 1 is directed to an electronic test equipment apparatus that comprises, inter alia:

a power terminal configured to receive power;

an interface for a device under test (DUT);

at least one power transistor connected in series between the power terminal and the

interface for the DUT...

Independent claim 1 is directed to an electronic test equipment apparatus. Wellnitz is silent with respect to electronic test equipment apparatus. >

Examiner’s Response:  The above argument(s) are found not persuasive because “electronic test equipment apparatus” is commonly known by those skilled in the art as “test equipment is used to create signals and capture responses from electronic devices under test (DUTs). In this way, the proper operation of the DUT can be proven or faults in the device can be traced.” (see https://en.wikipedia.org/wiki/Electronic_test_equipment). The cited reference Wellnitz is concerned about creating signals (i.e. voltage/current, pass/fail) and capturing responses (i.e. measuring breakdown voltage) from electronic device under test [DUT] (i.e. electronic transistor/circuit die being measured/tested) and proper operation of the DUT being proved or fault in the device traced (see Wellnitz abs. – “a voltage is applied to the probe pad (25) to turn off the FET (18), a breakdown voltage of the MOSFET (12) measured from the bond pad (23) is compared with the clamp voltage, and circuit die with the breakdown voltage less than the clamp voltage are discarded”; col. 2 lines 14-16 - “a clamp circuit for which Vclamp and BVdss can be measured with the clamp intact to ensure protection at all times.”, figure(s) 1-2).
Therefore, Wellnitz is considered clearly teaching “an electronic test equipment apparatus”.

< Appellant: Furthermore, the claimed electronic test equipment apparatus comprises a power terminal configured to receive power, an interface for a device under test (DUT), at least one power transistor connected in series between the power terminal and the interface for the DUT, and a protection circuit. The law of claim construction in ex parte prosecution requires the Examiner to give acclaim term its plain meaning unless it is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP §2111). Moreover, the interpretation must be based on what is reasonable and not what is possible. The interpretation also should be viewed in light of the specification, and how one of ordinary skill in the art would interpret it. Accordingly, words of the claims, the specification and the drawings may each be a source for the meaning of a claim term (See slides 8-9 of “35 U.S.C. § 112 Supplementary Examination Guidelines,” published January 21, 2011 at https://www.uspto.gov/patent/laws-and- regulations/examination-policy/examination-guidance-and-training-materials).
The ordinary and customary meaning of the word “interface”, in the context of testing a device using electronic test equipment, is “a device that provides connections between the test equipment and the device under test.” !?" The use of the phrase “DUT interface” throughout the present application is wholly consistent with the ordinary and customary meaning. For example, paragraph [0021] of the specification states “the DUT interface provides power and signaling points of connection to the DUT.” Paragraph [0024] of the specification states “the DUT is probed via the DUT interface which is electrically connectable to an inductive energy source 102/108 through the at least one power transistor connected in series between the inductive energy source 102/108 and the DUT interface.” Paragraph [0028] of the specification states “{t]he DUT interface 202 includes probes (not shown) for making electrical contact with a DUT” and “[in one embodiment, the DUT is part of a semiconductor wafer 112 having a plurality of devices and the DUT interface 202 is configured to probe the semiconductor wafer 112 via the probes.” Paragraph [0040] of the specification states “... to limit the current permitted to flow through the probes of the DUT interface 202 during testing.” Paragraph [0040] of the specification states “the current limiter circuit 128 includes a separate IGBT or power MOSFET 500 electrically connected to each individual probe 502 of the DUT interface 202 of the prober interface board 106.” Paragraph [0049] of the specification states “if the DUT interface 202 of the prober interface board 106 one hundred 100 probes 502 and fifty of the probes 502 were missing...”

The alleged DUT interface in Wellnitz (element 25, element 125 or element 38) is not a device that provides connections between test equipment and a device under test. Instead, elements 25 and 125 are probe pads and element 38 is a circuit node (see col. 2, lines 46 and 58; col. 4, line 32 of Wellnitz). There is no teaching or suggestion in Wellnitz that probe pads 25, 125 or circuit node 38 forms part of a DUT interface.>

Examiner’s Response: The above argument(s) are found not persuasive because Wellnitz teaches “interface for the DUT” and “power terminal” in accordance with ordinary and customary meaning of the word(s) in the context of testing a device using electronic test equipment – “an interface is a shared boundary across which two or more separate components”, “provides connections between the test equipment and the device under test.” (See https://en.wikipedia.org/wiki/Interface_(computing), https://en. wikipedia.org/wiki/Automatic_test_equipment, https://en. wikipedia.org/wiki/DUT_board). Although Wellnitz does not use the Appellant’s terminology, Wellnitz’ s circuit/method includes a device being tested (i.e. transistor 12) which has interface (i.e. probe pads terminals 23, 25, 38 @ gate/source/drain of transistor 12) to provide external connection to other elements for power and signal input/output. Hence, Wellnitz’s teaching is easily understood by those skilled in the art as having an “interface for the DUT” (see also col. 3 lines 40-41, 60-67, col. 4 lines 1-10: FET 18 is a conductive state when no external signal is applied to probe pad 25 ... When a control signal place power MOSFET 12 in an inactive state and closes switch 26, the inductive energy stored in inductive load 29 raises the drain voltage of power MOSFET 12 above the supply voltage, VDD. When the drain voltage of power MOSFET 12 reaches a clamping voltage, a current flows through clamping element 30 and current switch 27. This current develops a voltage across the gate and source electrodes of power MOSFET 12 and switches power MOSFET 12 into a conduction mode… BV.sub.dss, is measured by applying a probe signal such as, for example, the supply voltage V.sub.DD, to probe pad 25, thereby placing FET 18 in a nonconductive state; figures 1-2). Additionally, “power terminal” is simply considered an interface (i.e. bond pad 23, 23’) where power supply voltage/energy source (i.e. Supply voltage vdd) for the circuit is applied/connected.  Regarding structural equivalency in view of Appellant’s description (para. 1 - metal-oxide semiconductor field-effect transistors a DUT; para. 28 - DUT interface 202 includes probes (not shown) for making electrical contact with a DUT; para. 21 - DUT interface provides power and signaling points of connection to the DUT …power terminal receives power from the inductive load 108), both reference and instant application have MOSFET as a DUT and a probe interface on an inductor element supplied by a voltage supply for powering the DUT thereby pointing to equivalency of the structure. 
Therefore, Wellnitz is considered clearly teaching “interface for the DUT” and “power terminal” as claimed.

< Appellant: Furthermore, Appellant’s claimed protection circuit is configured to:

switch on the at least one power transistor, to electrically connect the power terminal to the DUT through the interface as part of a test routine; and subsequently automatically switch off the at least one power transistor after

a predetermined delay, to electrically disconnect the power terminal from the DUT

regardless of whether the DUT passes or fails the test routine.

As mentioned above, Wellnitz is silent with respect to electronic test equipment apparatus and therefore silent with respect to test routines and DUTs that pass or fail test routines. In addition to this glaring flaw in Wellnitz, the alleged protection circuit in Wellnitz (clamping element 30) does not subsequently automatically switch off the alleged at least one power transistor (FET 18) after a predetermined delay. FET 18 forms part of Wellnitz’s clamping element (see col. 2, lines 54-63 of Wellnitz). Pending claim 1 makes unambiguously clear that the at least one power transistor and protection circuit are separate/different components of the claimed electronic test equipment apparatus. Construing claim 1 to read Wellnitz’ s FET 18 on clamping element 30 makes no sense in view of the actual language of claim 1, i.e., that the claimed protection circuit is configured to switch on the at least one power transistor and subsequently automatically switch off the at least one power transistor after a predetermined delay. 
Even if Wellnitz’ s power MOSFET 12 were read on Appellant’s claimed at least one power transistor, clamping element 30 is designed to force power MOSFET 12 on when its drain voltage becomes too high (see col. 3, lines 36-59 of Wellnitz). This is the opposite of subsequently automatically switching off power MOSFET 12 after a predetermined delay. Indeed, the primary focal point in Wellnitz is determining the clamping voltage of clamping element 30 and the breakdown voltage of power MOSFET 12 such that the clamping voltage of clamping element 30 can be set below the breakdown voltage of power MOSFET 12.

Otherwise, Wellnitz’ s clamping element 30 would be ineffective at protecting power MOSFET 12 during overvoltage conditions (see col. 2, lines 14-18 and col. 3, line 60 to col. 4, line 29 of Wellnitz). >


Examiner’s Response: The above argument(s) are found not persuasive because Wellnitz’s testing device/method clearly involves predetermined delay between switching on and off the DUT and power transistor. Wellnitz teaches in figure(s) 1-2 multiple different ways to test/measure/protect device under test MOSFET 12, each involving predetermined delay between switching. Firstly, MOSFET 12 is turned on or off by control terminal 38 during normal operation irrespective of breakdown status which obviously involves a time delay between on/off switching control (see col. 4 lines 56-63 - “field effect transistor (MOSFET) 12, having a gate electrode coupled for receiving a control signal at a node 38”; col. 4 lines 56-63 - “power MOSFET 12 is placed in a conductive state by a control signal applied to node 38”). Since it cannot be turned on and off at the same time, a predetermined delay is inherent in the control operation. Secondly, during breakdown measurement, power MOSFET 12 and 18 are turned on which results in voltage at probe terminal 23 rising depending on a rate at which inductive energy is dissipated from inductor 29 and subsequently after some time delay based on discharge rate the voltage at the probe interface pad 23 reaches clamp/breakdown (Vclamp/BVdss) voltage, then power MOSFETs 12 and 18 are turned off to measure voltage at 23. This method points to a measurement based time delay before turning off the MOSFET (see also col. 4 lines 56-63 - When measuring the breakdown voltages of MOSFET 12 and MOSFET 12". a probe voltage such as, for example, a supply voltage of VDD, is applied to probe pad 125 to switch off FET 18 and FET 18'). Thirdly, during protection mode, when voltage at 23 > supply voltage Vdd, MOSFETs 12 and 18 remain in active state until inductive stored energy in load inductor 29 is dissipated, then the MOSFETs are turned off implying certain design-based time delay between on/off switching (see col. 3 lines 44-54 :- When a control signal place power MOSFET 12 in an inactive state and closes switch 26, the inductive energy stored in inductive load 29 raises the drain voltage of power MOSFET 12 above the supply voltage, VDD. When the drain voltage of power MOSFET 12 reaches a clamping voltage, a current flows through clamping element 30 and current switch 27. This current develops a voltage across the gate and source electrodes of power MOSFET 12 and switches power MOSFET 12 into a conduction mode. Power MOSFET 12 remains in an active state until the inductive energy is dissipated). 
Therefore, Examiner asserts Wellnitz is teaching “predetermined delay”.

< Appellant: The Appellant agrees with the statement in the Final Office Action (see page 7) that the Wellnitz reference does not teach “automatically switch off’ claim feature. However, the Appellant respectfully traverses the assertion on page 7 of the Final Office Action that “it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Wellnitz having automatically switch off for controlling power transistor.” The Appellant submits that the Wellnitz reference instead teaches that “a probe voltage such as, for example, a supply voltage of Vdd, is applied to probe pad 125 to switch off FET 18 and FET 18’” (see col. 4, lines 61-63). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not interpret the Wellnitz reference as teaching “subsequently automatically switch off the at least one power transistor”.

Similarly, the Wellnitz reference does not teach subsequently automatically switching off FET 18 after a predetermined delay. Instead, the Wellnitz reference teaches that “When measuring the breakdown voltages of MOSFET 12 and MOSFET 12’, a probe voltage such as, for example, a supply voltage of Vdd, is applied to probe pad 125 to switch off FET 18 and FET 18’.” Therefore, the Wellnitz reference also does not teach or suggest subsequently automatically switching off FET 18 after a predetermined delay.

The limitations of subsequently automatically switch off the at least one power transistor after a predetermined delay goes to the heart of pending independent claim 1, and the Wellnitz reference lacks any teaching or suggestion for subsequently automatically switching off Wellnitz’ s FET 18 after a predetermined delay. As stated by the Federal Circuit in its decision in Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016), “our search for a reasoned basis for resort to common sense must be searching. And, this is particularly true where the missing limitation goes to the heart of an invention.”

The $103 rejections of claims 1-2, 7 and 11-13 are in error and should be reversed at least for the reasons explained above.>


Examiner’s Response: The above argument(s) are found not persuasive because although Wellnitz does not mention “automatically switched off”, it can be reasonably understood from common knowledge of art of electronic control circuits and also can be inferred from Wellnitz statement that said testing/protection switching steps happen automatically and not by manual human intervention. Because MOSFET transistor switching depending on voltage/current states was known by those of ordinary skill in the art to operate at a much higher speed than it is possible to intervene manually and protection is also needed at all times for reliably protecting the circuit, which can only be obtained by automatic switching control (see col. 2 lines 14-16, 30-35, col. 1 lines 10-20,50-55 :- “a clamp circuit for which Vclamp and BVdss can be measured with the clamp intact to ensure protection at all times ...a method for using the clamp circuit to protect a transistor against destructive voltages and currents... The avalanche voltage of the clamp diode determines the rate at which the inductive energy is dissipated. To achieve a high switching speed and protect the power MOSFET, it is desirable to set the clamp diode avalanche voltage (Vclamp) as closely below the power MOSFET avalanche voltage (BVdss) as possible”).    
Therefore, It seems reasonable to interpret “automatically switched off” feature as being taught in Wellnitz.

C. DEPENDENT CLAIM 2 
< Appellant: Claim 2 recites that the protection circuit comprises a controller configured to, inter alia: subsequently provide a second logic signal to the gate driver circuit for switching off the at least one power transistor after the predetermined delay, so that the at least one power transistor electrically disconnects the power terminal from the DUT regardless of whether the DUT passes or fails the test routine

Claim 2 is dependent on Claim 1 and is therefore allowable for the same reasons that Claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of Claim 1 are not taught or suggested in the Wellnitz reference, as explained supra in Section IV.B. claim 2 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claim 1, is not taught or suggested by the Wellnitz reference. The Wellnitz reference does not teach the at least one power transistor electrically disconnects the power terminal from the DUT regardless of whether the DUT passes or fails the test routine. Instead, the Wellnitz reference teaches that “power MOSFET 12 remains in an active state until the inductive energy is dissipated” (see col. 3, lines 52-54). Therefore, the Wellnitz reference teaches that the DUT MOSFET 12 remains activated (until energy is dissipated) instead of being disconnected.
The rejection of claim 2 is in error and should be reversed for this additional reason.>

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for the independent claim 1. Furthermore, for dependent claim 2 feature “disconnecting power terminal from the dut”, dut mosfet 12 can be turned off by control signal at 38 irrespective of 12 passing/failing of avalanche breakdown test and vdd to ground path will be disconnected/open and no current thru terminal 23 which is equivalent to electrically “disconnecting power terminal from the dut” (see also – clm. 13 - step of placing the clamping element in a conductive state includes removing the probe voltage applied to the probe pad). 
Therefore, It seems reasonable to interpret Wellnitz is teaching “disconnecting power terminal from the DUT” feature.

D. DEPENDENT CLAIM 7 
<Appellant: Claim 7 recites, inter alia: the interface for the DUT comprises a plurality of probes configured to make electrical contact with the DUT

Claim 7 is dependent on Claim 1 and is therefore allowable for the same reasons that Claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of Claim 1 are not taught or suggested in the Wellnitz reference, as explained supra in Section IV.B.

Claim 7 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claim 1, is not taught or suggested by the Wellnitz reference. The Wellnitz reference does not teach that an interface fora DUT comprising a plurality of probes configured to make electrical contact with a DUT. Instead, the Wellnitz reference teaches that the cited “interface (probe pad 25/125 or control node/terminal 38)” (see page 6 of the Final Office Action) is actually “a node 38” (see col. 2, line 46), “a probe pad 25” (see col. 2, line 58), and “a probe pad 125” (see col. 4, line 32). The Wellnitz reference does not teach or suggest that node 38, probe pad 25 or probe pad 125 are probes configured to make electrical contact with a DUT. One of ordinary skill in the art would readily understand that probes for making electrical contact with a DUT are not the same thing functionally or structurally as a node or probe pad. Indeed, it seems that by using the phrase “probe pad” to describe elements 25 and 125 in the Wellnitz reference, Wellnitz is suggesting that pads 25 and 125 are configured to be contacted by a probe but are not probes themselves configured to make electrical contact with a DUT.

The rejection of claim 7 is in error and should be reversed for this additional reason.>


Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for the independent claim 1. Furthermore, for dependent claim 7 feature “probes configured to make electrical contact with a DUT”, DUT MOSFET 12 interfaces can be accessed by probe pads 23, 125 for performing voltage measurement of DUT 12 (see also clms. 14-15 :- measuring a first voltage includes measuring the first voltage at the bond pad relative to the reference potential; col. 4 lines 56-67 :- In operation, probe pad 125 is pulled to the same potential level as node 11 by resistor 121, FET 18 and FET 18' are conductive, and MOSFET 12 and MOSFET 12' receive control signals through a node 38 and a node 38', respectively. When measuring the breakdown voltages of MOSFET 12 and MOSFET 12'.) Positively teaches that Wellnitz is capable of probing by electrical contact and reads on “probes configured to make electrical contact with a DUT”.
Therefore, It seems reasonable to interpret Wellnitz is teaching “probes configured to make electrical contact with a DUT” feature.

E. DEPENDENT CLAIMS 11-13
<Appellant: Claim 11 recites, inter alia:
a voltage clamp circuit configured to limit a voltage applied to the at least one
power transistor from the power terminal.
Claim 11 is dependent on Claim 1 and is therefore allowable for the same reasons
that Claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express
language of claim 1 requires an interface for a device under test and automatically switching
off the at least one power transistor after a predetermined delay. These features of Claim 1 are
not taught or suggested in the Wellnitz reference, as explained supra in Section IV.B.
Claim 11 is also allowable on its own merits because it recites additional features of
the invention that, in combination with the limitations of claim 1, is not taught or suggested
by the Wellnitz reference. The Appellant notes that in page 6 of the Office Action that FET
18 of the Wellnitz reference is believed to be the claimed at least one power transistor. On the same page of the Office Action, it states that FET 12 of the Wellnitz reference is
believed to be the DUT of independent claim 1. The Appellant respectfully traverses the
assertion on page 9 of the Office Action that the clamp circuit 10 of the Wellnitz reference
limits the voltage applied to the alleged power transistor FET 18. The Appellant submits
that the Wellnitz reference instead teaches that the clamp circuit 10 limits the voltage
applied to the alleged DUT 12 (col. 3, lines 36-59). The Wellnitz reference does not teach
clamping the voltage applied to FET 18. Therefore, the cited “clamp circuit 10” (see page 9 of
the Final Office Action) does not limit a voltage applied to the cited “at least one power
transistor (transistor 18/18’” (see page 6 of the Final Office Action)).
The rejection of claim 11 and its dependent claims 12-13 is in error and should be
reversed for this additional reason. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for the independent claim 1. Furthermore, for dependent claim(s) 11-13 feature “clamp circuit configured to limit a voltage applied to the at least one power transistor”, Wellnitz teaches clamp diode 14 of clamping element of 30 clamps the voltage seen by MOSFET 18 in addition to DUT 12 for safe operation (see also col. 3 lines 13-18 :- Zener and blocking diodes between first clamping terminal 34 and second clamping terminal 36 are oriented so that the current flows from the cathode electrode to the anode electrode of the Zener diode and from the anode electrode to the cathode electrode of the blocking diode when the clamp is activated), so Wellnitz is capable of “clamp circuit configured to limit a voltage applied to the at least one power transistor”.
Therefore, It seems reasonable to interpret Wellnitz is teaching “clamp circuit configured to limit a voltage applied to the at least one power transistor” feature.

F. INDEPENDENT CLAIM 17 
<Appellant: Independent claim 17 is directed to method of testing a device under test (DUT) that comprises, inter alia: probing the DUT via a DUT interface, the DUT interface being electrically connectable to an energy source through at least one power transistor connected in series between the energy source and the DUT interface... Independent claim 17 is directed to probing the DUT via a DUT interface, the DUT interface being electrically connectable to an energy source through at least one power transistor connected in series between the energy source and the DUT interface. The law of claim construction in ex parte prosecution requires the Examiner to give a claim term its plain meaning unless it is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP §2111). Moreover, the interpretation must be based on what is reasonable and not what is possible. The interpretation also should be viewed in light of the specification, and how one of ordinary skill in the art would interpret it. Accordingly, words of the claims, the specification and the drawings may each be a source for the meaning of a claim term (See slides 8-9 of “35 U.S.C. § 112 Supplementary Examination Guidelines,” published January 21, 2011 at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidanceand-training-materials). The ordinary and customary meaning of the word “interface”, in the context of testing a device using electronic test equipment, is “a device that provides connections between the test equipment and the device under test.” *°© The use of the phrase “DUT interface” throughout the present application is wholly consistent with the ordinary and customary meaning. For example,
paragraph [0021] of the specification states “the DUT interface provides power and signaling
points of connection to the DUT.” Paragraph [0024] of the specification states “the DUT is
probed via the DUT interface which is electrically connectable to an inductive energy source
102/108 through the at least one power transistor connected in series between the inductive
energy source 102/108 and the DUT interface.” Paragraph [0028] of the specification states
“the DUT interface 202 includes probes (not shown) for making electrical contact with a DUT”
and “[in one embodiment, the DUT is part of a semiconductor wafer 112 having a plurality of devices and the DUT interface 202 is configured to probe the semiconductor wafer 112 via the
probes.” Paragraph [0040] of the specification states “... to limit the current permitted to flow
through the probes of the DUT interface 202 during testing.” Paragraph [0040] of the specification states “the current limiter circuit 128 includes a separate IGBT or power MOSFET 500 electrically connected to each individual probe 502 of the DUT interface 202 of the prober interface board 106.” Paragraph [0049] of the specification states “if the DUT interface 202 of the prober interface board 106 one hundred 100 probes 502 and fifty of the probes 502 were missing...” The alleged DUT interface in Wellnitz (element 25, element 125 or element 38) is not a device that provides connections between test equipment and a device under test. Instead, elements 25 and 125 are probe pads and element 38 is a circuit node (see col. 2, lines 46 and 58; col. 4, line 32 of Wellnitz). There is no teaching or suggestion in Wellnitz that probe pads 25, 125 or circuit node 38 forms part of a DUT interface. Furthermore, Appellant’s claimed method includes: subsequently automatically switching off the at least one power transistor after a predetermined delay, to electrically disconnect the energy source from the DUT regardless of whether the DUT passes or fails the test routine. As mentioned above, Wellnitz is silent with respect to methods of testing a device under test (DUT) and therefore silent with respect to methods involving test routines and DUTs that pass or fail test routines. In addition to this glaring flaw in Wellnitz, the alleged protection circuit in Wellnitz (clamping element 30) does not subsequently automatically switch off the alleged at least one power transistor (FET 18) after a predetermined delay. FET 18 forms part of Wellnitz’s clamping element (See col. 2, lines 54-63 of Wellnitz). Pending claim 17 makes unambiguously clear that the at least one power transistor and protection circuit are separate/different components of the claimed electronic test equipment apparatus. Construing claim 17 to read Wellnitz’ s FET 18 on clamping element 30 makes no sense in view of the actual language of claim 17, i.e., a method to switch on the at least one power transistor and subsequently automatically switch off the at least one power transistor after a predetermined delay. Even if Wellnitz’ s power MOSFET 12 were read on Appellant’s claimed at least one power transistor, clamping element 30 is designed to force power MOSFET 12 on when its drain voltage becomes too high (see col. 3, lines 36-59 of Wellnitz). This is the opposite of subsequently automatically switching off power MOSFET 12 after a predetermined delay. Indeed, the primary focal point in Wellnitz is determining the clamping voltage of clamping element 30 and the breakdown voltage of power MOSFET 12 such that the clamping voltage of clamping element 30 can be set below the breakdown voltage of power MOSFET 12. Otherwise, Wellnitz’ s clamping element 30 would be ineffective at protecting power MOSFET 12 during overvoltage conditions (see col. 2, lines 14-18 and col. 3, line 60 to col. 4, line 29 of Wellnitz). The Appellant agrees with the statement in the Final Office Action (see page 11) that Wellnitz does not teach “automatically switch off.” However, the Appellant respectfully traverses the assertion (see page 11 of the Final Office Action) that “it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Wellnitz having automatically switch off for controlling power transistor’. The Appellant submits that the Wellnitz reference instead teaches that “a probe voltage such as, for example, a supply voltage of Vdd, is applied to probe pad 125 to switch off FET 18 and FET 18’” (see col. 4, lines 61-63). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not interpret the Wellnitz reference as teaching a method for “automatically switch off the at least one power transistor”. Similarly, the Wellnitz reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay. Instead, the Wellnitz reference teaches that “When measuring the breakdown voltages of MOSFET 12 and MOSFET 12’, a probe voltage such as, for example, a supply voltage of Vdd, is applied to probe pad 125 to switch off FET 18 and FET 18’.” Therefore, the Wellnitz reference also does not teach a method for automatically switching off the at least one power transistor after a predetermined delay. The limitations of subsequently automatically switch off the at least one power transistor after a predetermined delay goes to the heart of pending independent claim 1, and the Wellnitz reference lacks any teaching or suggestion for subsequently automatically switching off Wellnitz’ s FET 18 after a predetermined delay. As stated by the Federal Circuit in its decision in Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016), “our search for a reasoned basis for resort to common sense must be searching. And, this is particularly true where the missing limitation goes to the heart of an invention.” The §103 rejections of claims 17-20 are in error and should be reversed at least for the reasons explained above. >

Examiner’s Response: The above argument is not persuasive based on in part response to same arguments (B) addressed previously in regards to the independent claim 1. Additionally, in response to Appellant’s argument that the references fail to show certain features of the claimed invention, it is noted that the features upon which Appellant relies (i.e., “prober interface board 106” and “current limiter circuit 128”) are not recited in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As to Appellant’s argument of “Wellnitz is silent with respect to methods of testing a device under test (DUT) and therefore silent with respect to methods involving test routines and DUTs that pass or fail test routines.” Examiner respectfully disagrees. Wellnitz clearly teaches both apparatus and method of evaluating breakdown voltage of a device using a switch and a testing process/routine to identify pass/fail of the device and thereby safe operating area for a clamp circuit and said switching method can be executed irrespective of device pass/fail as claimed (see also. Clms. 7-9:- A method for identifying a safe operating area for a clamp circuit … providing the clamp circuit including a transistor, a clamping element, and a current switch; abs. - a breakdown voltage of the MOSFET (12) measured from the bond pad (23) is compared with the clamp voltage, and circuit die with the breakdown voltage less than the clamp voltage are discarded.). 
 
Therefore, it seems reasonable to conclude Wellnitz is teaching limitations of claim 17.

G. §103 REJECTION OF CLAIMS 3, 5, AND 6. DEPENDENT CLAIM 3: 
<Appellant: Claim 3 recites, inter alia:
wherein a signal which controls when the DUT turns on as part of the test
routine is a trigger input to the controller, and wherein the controller
comprises a counter or timer circuit programmed to the predetermined
delay and responsive to the trigger input
Claim 3 is dependent on claims 1 and 2. Therefore, claim 3 is allowable for the same
reasons that claims 1 and 2 are allowable. Specifically, as explained supra in Section IV.B,
the express language of claim | requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference, as explained supra in Section IV.B. Moreover, these defects are not cured by combining the Wellnitz reference with the Kume reference. Specifically, the Kume reference does not teach an interface for a device under test, as required by independent claim 1. Instead, the Kume reference teaches “a current detection circuit” (see paragraphs 0014, 0046). Therefore, combining the Wellnitz reference and the Kume reference also does not teach an interface for a device under test. The Kume reference also does not teach automatically switching off at least one power
transistor after a predetermined delay, as required by independent claim 1. Instead, the Kume
reference teaches that “the driver circuit 4 cuts off the power transistor 2 by applying a control
voltage...so as to make the power transistor perform the switching operation” (see paragraph
0056). Therefore, the Kume reference does not teach automatically switching off at least one
power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference
and the Kume reference does not teach automatically switching off at least one power transistor
after a predetermined delay. 
Claim 3 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claims 1 and 2, are not taught or suggested by the Wellnitz or Kume references. The Appellant agrees with the statement on page 12 of the Final Office Action that the Wellnitz reference does not teach “a counter or timer circuit programmed to the predetermined delay.” However, the Appellant respectfully traverses the statement on page 12 of the Final Office Action that “Kume teaches in figure(s) 1-7... wherein the controller comprises a counter or timer circuit programmed to the predetermined delay”. The Appellant submits that the Kume reference does not teach wherein the controller comprises a counter or timer circuit programmed to the predetermined delay, as required by claim 3. Instead, the Kume reference teaches that “the driver circuit 4 cuts off the power transistor 2 by applying a control voltage...so as to make the power transistor perform the switching operation” (see paragraph 0056). Therefore, the Kume reference does not teach a controller that comprises a counter or timer circuit programmed to a predetermined delay. Moreover, the combination of the Wellnitz reference and the Kume reference also does not teach a controller that comprises a counter or timer circuit programmed to a predetermined delay. The rejection of claim 3 is in error and should be reversed for this additional reason. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for the independent claim 1. Furthermore, for dependent claim 3 feature “a counter or timer circuit programmed to the predetermined delay”, Kume teaches switching the power transistor 2 by a pulse width modulation driver circuit 4 which is commonly used as a programmable timer circuit for gate control in the art (para. 56 - driver circuit 4 makes the power transistor 2 perform switching operation by a control method of Pulse Width Modulation (PWM) or the like. The driver circuit 4 puts the power transistor 2 into its conductive state by applying a control voltage which exceeds a gate threshold voltage between the gate and the source of the power transistor 2, and the driver circuit 4 cuts off the power transistor 2 by applying a control voltage which is lower than the gate threshold voltage between the gate and the source of the power transistor 2, so as to make the power transistor 2 perform the switching operation) in the field of electronic device testing.
Therefore, it seems reasonable to conclude that Wellnitz in view of Kume is teaching “a counter or timer circuit programmed to the predetermined delay” feature.

H. DEPENDENT CLAIM 5 
<Appellant: Claim 5 recites, inter alia:
wherein the at least one power transistor is a silicon carbide (SiC) power transistor
Claim 5 is dependent on claim 1 and is therefore allowable for the same reasons that
claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express language
of claim 1 requires an interface for a device under test and automatically switching off the at
least one power transistor after a predetermined delay. These features of claim 1 are not taught
or suggested in the Wellnitz reference, as explained supra in Section IV.B. 
Moreover, these defects are not cured by combining the Wellnitz reference with the Kume reference. Specifically, the Kume reference does not teach an interface for a device under test, as required by independent claim 1. Instead, the Kume reference teaches “a current detection circuit” (see paragraphs 0014, 0046). Therefore, combining the Wellnitz reference and the Kume reference does not teach an interface for a device under test. 
The Kume reference also does not teach automatically switching off the at least one power transistor after a predetermined delay, as required by independent Claim 1. Instead, the Kume reference teaches that “the driver circuit 4 cuts off the power transistor 2 by applying a control voltage...so as to make the power transistor perform the switching operation” (see paragraph 0056). Therefore, the Kume reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Kume reference does not teach automatically switching off the at least one power transistor after a predetermined delay The rejection of claim 5 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on at least the response to same arguments (B) above not overcome for the independent claim 1. 

I. DEPENDENT CLAIM 6 
<Appellant: Claim 6 recites, inter alia: wherein the at least one power transistor is an insulated gate bipolar transistor (IGBT) Claim 6 is dependent on claim 1 and is therefore allowable for the same reasons that claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference. 
Moreover, these defects are not cured by combining the Wellnitz reference with the Kume reference. Specifically, the Kume reference does not teach an interface for a device under test, as required by independent claim 1. Instead, the Kume reference teaches “a current detection circuit” (see paragraphs 0014, 0046). Therefore, combining the Wellnitz reference and the Kume reference does not teach an interface for a device under test. 
The Kume reference also does not teach automatically switching off the at least one power transistor after a predetermined delay, as required by independent claim 1. Instead, the Kume reference teaches that “the driver circuit 4 cuts off the power transistor 2 by applying a control voltage...so as to make the power transistor perform the switching operation” (see paragraph 0056). Therefore, the Kume reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Kume reference does not teach automatically switching off the at least one power transistor after a predetermined delay. The rejection of claim 6 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on at least the response to same arguments (B) above not overcome for the independent claim 1. 

J. §103 REJECTION OF DEPENDENT CLAIM 4 
<Appellant: Claim 4 recites, inter alia: wherein the predetermined delay is programmable so that the electronic test equipment apparatus is compatible with different types of DUTs Claim 4 is dependent on claim 1 and is therefore allowable for the same reasons that claim 1 is allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference. 
Moreover, these defects are not cured by combining the Wellnitz reference with the Kelsey
reference. Specifically, the Kelsey reference also does not teach automatically switching off the
at least one power transistor after a predetermined delay, as required by independent claim 1. In
fact, the Kelsey reference does not teach at least one power transistor connected in series between
the power terminal and the interface for the DUT or a protection circuit configured to automatically switch off the at least one power transistor after a predetermined delay to electrically disconnect the power terminal from the DUT, as required by the combination of Claims 1 and 4. Therefore, the Kelsey reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Kelsey reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Claim 4 is allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claim 1, is not taught or suggested by the Wellnitz or Kelsey references. The Appellant agrees with the statement on page 15 of the Final Office Action that the Wellnitz reference does not teach that “the predetermined delay is programmable”. However, the Appellant respectfully traverses the statement on page 15 of the Final Office Action that “Kelsey teaches in figure(s) 1 wherein the predetermined delay (programmable delay 24; figure 1) is programmable”. The Appellant notes that the predetermined delay of claim 4 is a predetermined delay utilized by the protection circuit to automatically switch off the at least one power transistor. The Appellant submits that the Kelsey reference does not teach a predetermined delay utilized by the protection circuit to automatically switch off the at least one power transistor, as required by Claim 4. Instead, the cited (page 15 of the Office Action) FIG. 1 of the Kelsey reference teaches that the output of the programmable delay 24 is directly fed into the DUTs 18. Furthermore, the Kelsey reference teaches that “Clock 22 is fed into programmable delay line 24 so that the setup time for each DUT 18 may be altered” (see col. 2, lines 28-29). Therefore, the Kelsey reference does not teach wherein the predetermined delay is programmable. 
The rejection of claim 4 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for the independent claim 1. Furthermore, for dependent claim 4 feature “predetermined delay is programmable with different types of DUTs”, Kelsey teaches delaying setup or testing on/off time for different duts can be programed using a programmable delay line and a microprocessor similar to claimed feature (see also col. 2 lines 26-44 :- programmable delay line 24 so that the setup time for each DUT 18 may be altered … configuration of tester ASIC 20 in test device 10 and any programmable DUT is performed by microprocessor 12 using data downloaded from host workstation 14 by means of the RS-232 interface …Test device 10 also allows a designer to compare two devices or to test a single device to a specified response using the same circuitry; figure 1) in the field of electronic device testing.
Therefore, it seems reasonable to conclude that Wellnitz in view of Kelsey is teaching “predetermined delay is programmable with different types of DUTs” feature.

K. §103 REJECTION OF CLAIMS 8-10 AND 18. DEPENDENT CLAIM 8:
<Appellant: Claim 8 recites, inter alia: wherein the DUT is part of a semiconductor wafer having a plurality of devices, and wherein the electronic test equipment apparatus is a prober interface board configured to probe the semiconductor wafer via the plurality of probes Claim 8 is dependent on claims 1 and 7. Therefore, Claim 8 is allowable for the same reasons that claims 1 and 7 are allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference. 
Moreover, these defects are not cured by combining the Wellnitz reference with the Gaggl reference. Specifically, the Gaggl reference does not teach automatically switching off the at least one power transistor after a predetermined delay, as required by independent Claim 1. Instead, the cited portion of the Gagg] reference teaches “a process and a measurement device for heavy current testing of semiconductor components” (see col. | lines 8-10). Therefore, the Gaggl reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Gaggl reference also does not teach automatically switching off the at least one power transistor after a predetermined delay. 
Claim 8 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claims 1 and 7, are not taught or suggested by the Wellnitz or Gaggl references. The Appellant respectfully traverses the statement on page 16 of the Final Office Action that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wellnitz reference with the teachings of the Gaggl reference. The Appellant submits that the Wellnitz reference concerns a discrete “clamp circuit and a method of using the clamp circuit to protect a transistor against destructive voltages and currents” (see col. 2, lines 30-33) but the Gaggl reference concerns “heavy current testing of semiconductor components“ with “a needle card or probe card” “connected to the test system which has current and voltage sources and different electrical measurement instruments for electrical testing of the chip” (see col. 1, lines 8-10, 26, and 28-32). Not only would one of ordinary skill in the art not add the expense of the probe card of the Gaggl reference to the circuit of the Wellnitz reference; one of ordinary skill in the art would not use the cited (page 16 of the Office Action) teachings of the Gaggl reference because the Gagg] reference clearly states that the teachings within cited portion of the Gaggl reference “lead to damage of the probes and/or the chip” (see col. 1 line 37; see also col. 1, lines 32-62). The rejection of claim 8 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B, D) above not overcome for claim(s) 1 and 7. Furthermore, for dependent claim 8 feature “a prober interface board configured to probe the semiconductor wafer via the plurality of probes”, Gaggl teaches a probe interface card for testing semiconductor wafer via plurality of probes is commonly used structure in the art (col. 7 lines 25-28 :- Contact-making takes place typically via a so-called needle card or probe card which consists of an arrangement of extremely fine probes which is geometrically matched to the chip which is to be tested) in the field of electronic device testing.
Therefore, it seems reasonable to conclude that Wellnitz in view of Gaggl is teaching “a prober interface board configured to probe the semiconductor wafer via the plurality of probes” feature.

L. DEPENDENT CLAIMS 9-10 
<Appellant: Claim 9 recites, inter alia: a current limiter circuit configured to limit a current permitted to flow through the plurality of probes Claim 9 is dependent on claims 1 and 7. Therefore, claim 9 is allowable for the same reasons that claims | and 7 are allowable. Specifically, as explained supra in Section IV.B, the express language of claim | requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference. Moreover, these defects are not cured by combining the Wellnitz reference with the Gaggl reference. Specifically, the Gaggl reference does not teach automatically switching off the at least one power transistor after a predetermined delay, as required by independent claim 1. Instead, the cited (page 16 of the Office Action) portion of the Gaggl reference teaches “a process and a measurement device for heavy current testing of semiconductor components” (see col. 1 lines 8-10). Therefore, the Gaggl reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Gaggl reference does not teach automatically switching off the at least one power transistor after a predetermined delay. 
Claim 9 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claims 1 and 7, are not taught or suggested by the Wellnitz or Gaggl references. The Appellant respectfully traverses the statement on page 17 of the Final Office Action that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wellnitz reference with the teachings of the Gaggl reference. The Appellant submits that the Wellnitz reference concerns a discrete “clamp circuit and a method of using the clamp circuit to protect a transistor against destructive voltages and currents” (see col. 2, lines 30-33) but the Gaggl reference concerns “heavy current testing of semiconductor components“ with “a needle card or probe card” “connected to the test system which has current and voltage sources and different electrical measurement instruments for electrical testing of the chip” (see col. 1, lines 8-10, 26, and 28-32). One of ordinary skill in the art does not add the expense of the probe card of the Gagg] reference to the circuit of the Wellnitz reference. The rejection of claim 9 and its dependent claim 10 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B, D) above not overcome for claim(s) 1 and 7. Furthermore, for dependent claims 9-10 feature “a current limiter circuit through the probes”, Gaggl teaches limiting current through probes (limiting current lim1, lim2 through probe in figure 3) in the field of electronic device testing.
Therefore, it seems reasonable to conclude that Wellnitz in view of Gaggl is teaching “a current limiter circuit through the probes” feature.

M. DEPENDENT CLAIM 18 
<Appellant: Claim 18 recites, inter alia: limiting a current permitted to flow to the DUT through a plurality of probes of the DUT interface, by operating a separate IGBT electrically connected to each individual probe of the plurality of probes in desaturation Claim 18 is dependent on claim 17 and is therefore allowable for the same reasons that claim 17 is allowable. Specifically, as explained supra in Section IV.F, the express language of claim 17 requires a method for automatically switching off the at least one power transistor after a predetermined delay. These features of claim 17 are not taught or suggested in the Wellnitz reference. Moreover, these defects are not cured by combining the Wellnitz reference with the Gaggl reference. Specifically, the Gaggl reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay, as required by independent claim 17. Instead, the cited (page 16 of the Office Action) portion of the Gaggl reference teaches “a process and a measurement device for heavy current testing of semiconductor components” (see col. 1 lines 8-10). Therefore, the Gaggl reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay. Furthermore, combining the Wellnitz reference and the Gaggl reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay. 
Claim 18 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claim 17, is not taught or suggested by the Wellnitz or Gaggl references. The Appellant agrees with the statement on page 18 of the Final Office Action that “Wellnitz does not teach...operating a separate IGBT electrically connected to each individual probe”. However, the Appellant respectfully traverses the statement on page 19 of the Final Office Action that the Gaggl reference teaches operating a separate IGBT electrically connected to each individual probe. Instead the cited portion of the Gaggl reference (specifically, col. 2 lines 13-25) teaches the use of “MOSFET transistors” (see col. 2 line 14) or the use of “bipolar transistors” (see col. 2 line 18). The separate IGBT limitation of claim 18 is neither a MOSFET transistor nor a bipolar junction transistor. 
The rejection of claim 18 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (B) above not overcome for claim 17. Furthermore, for dependent claim 18 feature “IGBT electrically connected to the plurality of probes in desaturation”, Gaggl teaches using bipolar power mosfet or IGBTs in the circuit interchangeably and operating them controllably in saturation/desaturation region (col. 7 lines 15-16 :- power semiconductors, such as bipolar power transistors, MOS-FETS, power diodes and IGBTs; col. 2 lines 13-25 :- saturation of the emitter-collector current depending on the base current; figures 1-4) in the field of electronic device testing.
Therefore, it seems reasonable to conclude that Wellnitz in view of Gaggl is teaching “IGBT electrically connected to the plurality of probes in desaturation” feature.

M. §103 REJECTION OF CLAIMS 15, 16, AND 20: DEPENDENT CLAIM 15  
<Appellant: Claim 15 recites, inter alia: a plurality of branches of series-connected linear power MOSFETs, each linear power MOSFET of the plurality of linear power MOSFETs having a linear relationship between gate voltage and drain-source on resistance; and a circuit configured to control which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power MOSFET of the plurality of linear power MOSFETs are off, to provide continuous adjustments to the limit of the voltage applied to the at least one power transistor by the voltage clamp circuit Claim 15 is dependent on Claims 1 and 11. Therefore, claim 15 is allowable for the same reasons that claims 1 and 11 are allowable. Specifically, as explained supra in Section IV.B, the express language of claim 1 requires an interface for a device under test and automatically switching off the at least one power transistor after a predetermined delay. These features of claim 1 are not taught or suggested in the Wellnitz reference. Moreover, these defects are not cured by combining the Wellnitz reference with the Nakamura reference. Specifically, the Nakamura reference does not teach an interface for a device under test, as required by independent claim 17. Therefore, combining the Wellnitz reference and the Nakamura reference also does not teach an interface for a device under test. The Nakamura reference also does not teach automatically switching off the at least one power transistor after a predetermined delay, as required by independent claim 17. Furthermore, combining the Wellnitz reference and the Nakamura reference does not teach automatically switching off the at least one power transistor after a predetermined delay. Claim 15 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of claims 1 and 11, are not taught or suggested by the Wellnitz or Nakamura references. The Appellant respectfully traverses the statement on page 20 of the Final Office Action that the Wellnitz reference teaches the claim 15 limitation that a circuit is configured to provide continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant submits that the Wellnitz reference instead teaches that “In operation... FET 18 and FET 18’ are conductive” (see col. 4, lines 56-58). In addition, the Wellnitz reference teaches “When measuring the breakdown voltages of MOSFET 12 and MOSFET 12’ a probe voltage such as, for example, a supply voltage of Vdd is applied to probe pad 125 to switch off FET 18 and FET 18’” (see col. 4, lines 60-63). Therefore, the Wellnitz reference teaches switching FET 18 and FET 18’ on and off but the Wellnitz reference does not teach the claim 15 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Furthermore, the Nakamura reference does not teach the claim 15 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Therefore, the combination of the Wellnitz reference and the Nakamura reference also does not teach the claim 15 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant respectfully traverses the statement on page 21 of the Final Office Action that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wellnitz reference with the teachings of the Nakamura reference. The Appellant submits that the Wellnitz reference concerns a discrete “clamp circuit and a method of using the clamp circuit to protect a transistor against destructive voltages and currents” (see col. 2, lines 30-33) but the Nakamura reference concerns a “lighting device 1 is configured to light respective light sources 10” where “Each of the light sources 10...is, for example an LED (Light Emitting Diode)” (see paragraph 0021). One of ordinary skill in the art would not use the low power circuitry of lighting LEDs (the Nakamura reference, paragraphs 0021-0022) in the power semiconductor applications of the Wellnitz reference (see col. 1 line 9). The rejection of claim 15 is in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (E) above not overcome for claim 11. Furthermore, for dependent claim 15 feature “continuous adjustments to a voltage limited by the voltage clamp circuit … a linear relationship between gate voltage and drain-source on resistance”, Wellnitz teaches monitoring voltage at probe pad 23 based on inductor 29 and provide protection or regulation so it does not reach beyond breakdown voltage at all times by controlling clamp circuit’s necessary switching operations at transistors 18, 12 and 27 thereby providing continuous adjustments to a voltage limited by the voltage clamp circuit. Nakamura teaches a known operating method of mosfet a linear relationship between gate voltage and drain-source on resistance (para. 29 - MOSFET has characteristics in which in the linear region the drain-source voltage increases as the gate-source voltage decreases under the conditions that the drain current is constant; figure 2) in the field of electronic device testing. 
Therefore, it seems reasonable to conclude that Wellnitz in view of Nakamura is teaching “continuous adjustments to a voltage limited by the voltage clamp circuit … a linear relationship between gate voltage and drain-source on resistance” feature.

N. INDEPENDENT CLAIM 16:  
<Appellant: Independent Claim 16 recites, inter alia: a voltage clamp circuit for electronic test equipment, the voltage clamp circuit, comprising: a plurality of branches of series-connected linear power MOSFETs, each linear power MOSFET of the plurality of linear power MOSFETs having a linear relationship between gate voltage and drain-source on resistance; and a circuit configured to control which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power MOSFET of the plurality of linear power MOSFETs are off, to provide continuous adjustments to a voltage limited by the voltage clamp circuit Independent claim 16 is directed to a voltage clamp circuit that includes a circuit configured to provide continuous adjustments to a voltage limited by the voltage clamp circuit. The Appellant respectfully traverses the statement on page 22 of the Final Office Action that the Wellnitz reference teaches the claim 16 limitation that a circuit is configured to provide continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant submits that the Wellnitz reference instead teaches that “In operation... FET 18 and FET 18’ are conductive” (see col. 4, lines 56-58). In addition, the Wellnitz reference teaches “When measuring the breakdown voltages of MOSFET 12 and MOSFET 12’ a probe voltage such as, for example, a supply voltage of Vdd is applied to probe pad 125 to switch off FET 18 and FET 18’” (see col. 4, lines 60-63). Therefore, the Wellnitz reference teaches switching FET 18 and FET 18’ on and off but the Wellnitz reference does not teach the claim 16 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Furthermore, the Nakamura reference does not teach the claim 16 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Therefore, the combination of the Wellnitz reference and the Nakamura reference also does not teach the claim 16 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant also respectfully traverses the statement on page 22 of the Final Office Action that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wellnitz reference with the teachings of the Nakamura reference. The Appellant submits that the Wellnitz reference concerns a discrete “clamp circuit and a method of using the clamp circuit to protect a transistor against destructive voltages and currents” (see col. 2, lines 30-33) but the Nakamura reference concerns a “lighting device 1 is configured to light respective light sources 10” where “Each of the light sources 10...is, for example an LED (Light Emitting Diode)” (see paragraph 0021). One of ordinary skill in the art would not use the low power circuitry of lighting LEDs (the Nakamura reference, paragraphs 0021-0022) in the power semiconductor applications of the Wellnitz reference (see col. 1 line 9). The §103 rejections of claim 16 are in error and should be reversed. >

Examiner’s Response: The above argument is not persuasive based on in part the response to same arguments (M) above for claim 15. Furthermore, Wellnitz teaches a voltage clamp circuit for electronic equipment (col. 2 lines 30-34 :- a clamp circuit and a method for using the clamp circuit to protect a transistor against destructive voltages and currents; clamp circuit 10,10’ in figures 1-2) with inductive load and Nakamura is also concerned about clamping voltage to protect an electronic lighting device (para. 62 - prevent an over-voltage from being applied to the gate of the first switching device 520 because the gate-source voltage of the first switching device 520 is clamped (fixed) to a Zener voltage of the Zener diode 533.) in the field of electronic device testing.
Therefore, there is no conflict between the teachings of Wellnitz and Nakamura. One of ordinary skill in the art would have been motivated to combine teachings of analogous arts to better protect electronic circuits.

O. DEPENDENT CLAIM 20 
<Appellant: Claim 20 recites, inter alia: limiting the voltage applied to the at least one power transistor from the energy source, by controlling a plurality of branches of series-connected linear power MOSFETs having a linear relationship between gate voltage and drain-source on resistance, by controlling which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power MOSFET of the plurality of linear power MOSFETs are off, thereby providing continuous adjustments to the limit of the voltage applied to the at least one power transistor Claim 20 is dependent on claim 17 and is therefore allowable for the same reasons that claim 17 is allowable. Specifically, as explained supra in Section IV.F, the express language of claim 17 requires a method for automatically switching off the at least one power transistor after a predetermined delay. These features of claim 17 are not taught or suggested in the Wellnitz reference. Moreover, these defects are not cured by combining the Wellnitz reference with the Nakamura reference. Specifically, the Nakamura reference does not teach a method for using an interface for a device under test. Therefore, combining the Wellnitz reference and the Nakamura reference does not teach a method for using an interface for a device under test. Similar to the Wellnitz reference, the Nakamura reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay, as required by independent Claim 17. Therefore, combining the Wellnitz reference and the Nakamura reference does not teach a method for automatically switching off the at least one power transistor after a predetermined delay. Moreover, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Wellnitz reference and the Nakamura reference because doing so would not create the claimed method for automatically switching off the at least one power transistor after a predetermined delay. Claim 20 is also allowable on its own merits because it recites additional features of the invention that, in combination with the limitations of Claim 17, is not taught or suggested by the Wellnitz or Nakamura references. The Appellant respectfully traverses the statement on page 23 of the Final Office Action that the Wellnitz reference teaches the claim 20 limitation that the method provides continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant submits that the Wellnitz reference instead teaches that “In operation... FET 18 and FET 18’ are conductive” (see col. 4, lines 56- 58). In addition, the Wellnitz reference teaches “When measuring the breakdown voltages of MOSFET 12 and MOSFET 12’ a probe voltage such as, for example, a supply voltage of Vdd is applied to probe pad 125 to switch off FET 18 and FET 18’” (see col. 4, lines 60-63). Therefore, the Wellnitz reference teaches a method that involves switching FET 18 and FET 18’ on and off but the Wellnitz reference does not teach a method that includes the claim 20 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Furthermore, the Nakamura reference does not teach a method that includes the claim 20 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. Therefore, the combination of the Wellnitz reference and the Nakamura reference also does not teach a method involving the claim 20 limitation of providing continuous adjustments to the limit of the voltage applied to the at least one power transistor. The Appellant respectfully traverses the statement on page 21 of the Final Office Action that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Wellnitz reference with the teachings of the Nakamura reference. The Appellant submits that the Wellnitz reference concerns using a discrete “clamp circuit and a method of using the clamp circuit to protect a transistor against destructive voltages and currents” (col. 2, lines 30-33) but the Nakamura reference concerns using “lighting device 1 is configured to light respective light sources 10” where “Each of the light sources 10...is, for example an LED (Light Emitting Diode)” (see paragraph 0021). One of ordinary skill in the art would not combine a method that uses the low power circuitry of lighting LEDs (the Nakamura reference, paragraphs 0021- 0022) with a method for protecting power semiconductor applications (the Wellnitz reference, col. | line 9). The rejection of claim 20 is in error and should be reversed. >

Examiner’s Response: The above argument(s) are not persuasive based on the response to same argument(s) (F, N) above for claim(s) 16-17.




	[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AKM ZAKARIA/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        
Conferees:
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868   
                                                                                                                                                                                                     /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.